Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SUB-ITEM 77Q1: Exhibit L JOHN HANCOCK FUNDS II MFC GLOBAL INVESTMENT MANAGEMENT (U.S.A.) LIMITED AMENDMENT made as of this 29th day of December 2008 to the Subadvisory Agreement dated October 17, 2005, as amended (the Amendment), between John Hancock Investment Management Services, LLC , a Delaware limited liability company (the Adviser), and MFC Global Investment Management (U.S.A.) Limited, a Canadian corporation (the Subadviser). In consideration of the mutual covenants contained herein, the parties agree as follows: 1. CHANGE IN APPENDIX A Appendix A of the Agreement, Compensation of Subadviser, is hereby amended to add the following Fund: Global Agribusiness Fund Global Infrastructure Fund Global Timber Fund Alternative Asset Allocation Fund Collectively, each of the funds listed above are referred to as the Portfolios. 2. EFFECTIVE DATE This Amendment shall become effective on the later to occur of: (i) approval of the Amendment by the Board of Trustees of John Hancock Funds II (the Trust) and (ii) execution of the Amendment. (THE REMAINDER OF THIS SPACE HAS BEEN INTENTIONALLY LEFT BLANK) 1 IN WITNESS WHEREOF , the parties hereto have caused this Amendment to be executed under seal by their duly authorized officers as of the date first mentioned above. JOHN HANCOCK INVESTMENT MANAGEMENT SERVICES, LLC By: /s/ Bruce R. Speca Name: Bruce R. Speca Title: Executive Vice President MFC GLOBAL INVESTMENT MANAGEMENT (U.S.A.) LIMITED By: /s/ J.F. Courville Name: J.F. Courville Title: President & COO 2 APPENDIX A The Subadviser shall serve as investment subadviser for each Portfolio of the Trust listed below. The Adviser will pay the Subadviser, as full compensation for all services provided under this Agreement with respect to each Portfolio, the fee computed separately for such Portfolio at an annual rate as follows (the "Subadviser Fee"): Excess Over First $500 Million $500 Million of Portfolio of Aggregate Net Assets* Aggregate Net Assets* 500 Index Fund [ ] % [ ] % Excess Over Portfolio First $250 Million Next $250 Million $500 Million Absolute Return Portfolio [ ] % [ ] % [ ] % Portfolio All Asset Levels Active Bond Fund [ ] % Portfolio All Asset Levels Alternative Asset Allocation Fund [ ] % Next $250 Million Excess Over First $250 Million of Aggregate Net $500 Million of Portfolio of Aggregate Net Assets* Assets* Aggregate Net Assets* American Fundamental Holdings Fund [ ] % [ ] % [ ] % Next $250 Million Excess Over First $250 Million of Aggregate Net $500 Million of Portfolio of Aggregate Net Assets* Assets* Aggregate Net Assets* American Global Diversification Fund [ ] % [ ] % [ ] % Next $250 Million Excess Over First $250 Million of Aggregate Net $500 Million of Portfolio of Aggregate Net Assets* Assets* Aggregate Net Assets* American Diversification Growth & Income Fund [ ] % [ ] % [ ] % Excess Over First $250 Million $250 Million of Portfolio of Aggregate Net Assets* Aggregate Net Assets* Global Agribusiness Fund [ ] % [ ] % Excess Over First $250 Million $250 Million of Portfolio of Aggregate Net Assets* Aggregate Net Assets* Global Infrastructure Fund [ ] % [ ] % Excess Over First $250 Million $250 Million of Portfolio of Aggregate Net Assets* Aggregate Net Assets* Global Timber Fund [ ] % [ ] % Next $6 Billion Excess Over First $1.5 Billion of Aggregate Net $7.5 Billion of Portfolio of Aggregate Net Assets* Assets* Aggregate Net Assets* Lifecycle Portfolios [ ] % [ ] % [ ] % Next $6 Billion Excess Over First $1.5 Billion of Aggregate Net $7.5 Billion of Portfolio of Aggregate Net Assets* Assets* Aggregate Net Assets* Lifestyle Portfolios [ ] % [ ] % [ ] % Next $250 Million Excess Over First $250 Million of Aggregate Net $500 Million of Portfolio of Aggregate Net Assets* Assets* Aggregate Net Assets* Mid Cap Index Fund [ ] % [ ] % [ ] % Excess Over First $500 Million $500 Million of Portfolio of Aggregate Net Assets* Aggregate Net Assets* Money Market Fund [ ] % [ ] % Excess Over First $2.5 Billion $2.5 Billion of Portfolio of Aggregate Net Assets* Aggregate Net Assets* Optimized All Cap Fund [ ] % [ ] % Next $500 Million Excess Over First $500 Million of Aggregate Net $1 Billion of Portfolio of Aggregate Net Assets* Assets* Aggregate Net Assets* Optimized Value Fund [ ] % [ ] % [ ] % Excess Over First $500 Million $500 Million of Portfolio of Aggregate Net Assets* Aggregate Net Assets* Pacific Rim Fund [ ] % [ ] % Next $250 Million Excess Over First $250 Million of Aggregate Net $500 Million of Portfolio of Aggregate Net Assets* Assets* Aggregate Net Assets* Retirement Distribution Portfolio Retirement Rising Distribution Portfolio [ ] % [ ] % [ ] % Next $250 Million Excess Over First $250 Million of Aggregate Net $500 Million of Portfolio of Aggregate Net Assets* Assets* Aggregate Net Assets* Small Cap Index Fund [ ] % [ ] % [ ] % Next $250 Million Excess Over First $250 Million of Aggregate Net $500 Million of Portfolio of Aggregate Net Assets* Assets* Aggregate Net Assets* Smaller Company Growth Fund [ ] % [ ] % [ ] % Next $250 Million Excess Over First $250 Million of Aggregate Net $500 Million of Portfolio of Aggregate Net Assets* Assets* Aggregate Net Assets* Total Stock Market Index Fund [ ] % [ ] % [ ] % *The term Aggregate Net Assets includes the net assets of a Portfolio of the Trust. It also includes with respect to each Portfolio the net assets of one or more other portfolios as indicated below, but in each case only for the period during which the Subadviser for the Portfolio also serves as the subadviser for the other portfolio(s). For purposes of determining Aggregate Net Assets and calculating the Subadviser Fee, the net assets of the Portfolio and each other portfolio of the Trust are determined as of the close of business on the previous business day of the Trust, and the net assets of each portfolio of each other fund are determined as of the close of business on the previous business day of that fund. Trust Portfolio(s) Other Portfolio(s) 500 Index Fund Index 500 Trust, a series of John Hancock Trust Absolute Return Fund Absolute Return Trust, a series of John Hancock Trust Active Bond Fund N/A Alternative Asset Allocation Fund N/A American Fundamental Holdings American Global Diversification Trust Fund American Diversification Growth & Income Trust, American Fundamental Holdings Trust, each a series of John Hancock Trust American Global Diversification Fund American Diversification Growth & Income Fund, each a series of John Hancock Funds II American Global Diversification American Fundamental Holdings Trust Trust American Diversification Growth & Income Trust, American Global Diversification Trust each a series of John Hancock Trust American Diversification Growth & Income Fund, American Fundamental Holdings Fund each a series of John Hancock Funds II American Diversification Growth American Fundamental Holdings Trust & Income Trust American Global Diversification Trust, American Diversification Growth & Income Trust, each a series of John Hancock Trust American Global Diversification Fund, American Fundamental Holdings Fund each a series of John Hancock Funds II Global Agriculture Fund NA Global Infrastructure Fund NA Global Timber Fund NA Lifecycle Portfolios Lifecycle 2010 Portfolio, Lifecycle 2015 Portfolio, Lifecycle 2020 Portfolio, Lifecycle 2025 Portfolio, Lifecycle 2030 Portfolio, Lifecycle 2035 Portfolio, Lifecycle 2040 Portfolio, Lifecycle 2045 Portfolio, Lifecycle 2050 Portfolio, Lifecycle Retirement Portfolio, collectively referred to as the Lifecycle Trusts, each a series of John Hancock Funds II Lifestyle Portfolios Lifestyle Aggressive Fund, Lifestyle Balanced Fund, Lifestyle Conservative Fund, Lifestyle Growth Fund, Lifestyle Moderate Fund, collectively referred to as the Lifestyle Funds, each a series of John Hancock Funds II Mid Cap Index Fund Mid Cap Index Trust, a series of John Hancock Trust Money Market Fund Money Market Trust, a series of John Hancock Trust Pacific Rim Fund Pacific Rim Trust, a series of John Hancock Trust Optimized All Cap Fund Optimized All Cap Trust, a series of John Hancock Trust Optimized Value Fund Optimized Value Trust, a series of John Hancock Trust Retirement Distribution Portfolio Retirement Rising Distribution Portfolio Retirement Rising Distribution Retirement Distribution Portfolio Portfolio Small Cap Index Fund Small Cap Index Trust, a series of John Hancock Trust Smaller Company Growth Fund Smaller Company Growth Trust, a series of John Hancock Trust Total Stock Market Index Fund Total Stock Market Index Fund, a series of John Hancock Trust The Subadviser Fee for a Portfolio shall be based on the applicable annual fee rate for the Portfolio which for each day shall be equal to the quotient of (i) the sum of the amounts determined by applying the annual percentage rates in the table to the applicable portions of Aggregate Net Assets divided by (ii) Aggregate Net Assets (the Applicable Annual Fee Rate). The Subadviser Fee for each Portfolio shall be accrued for each calendar day, and the sum of the daily fee accruals shall be paid monthly to the Subadviser within 30 calendar days of the end of each month. The daily fee accruals will be computed by multiplying the fraction of one over the number of calendar days in the year by the Applicable Annual Fee Rate, and multiplying this product by the net assets of the Portfolio. The Adviser shall provide Subadviser with such information as Subadviser may reasonably request supporting the calculation of the fees paid to it hereunder. Fees shall be paid either by wire transfer or check, as directed by Subadviser. If, with respect to any Portfolio, this Agreement becomes effective or terminates, or if the manner of determining the Applicable Annual Fee Rate changes, before the end of any month, the fee (if any) for the period from the effective date to the end of such month or from the beginning of such month to the date of termination or from the beginning of such month to the date such change, as the case may be, shall be prorated according to the proportion which such period bears to the full month in which such effectiveness or termination or change occurs.
